OMB APPROVAL UNITED STATES OMB Number:3235-0518 SECURITIES AND EXCHANGE COMMISSION Expires:June 30, 2011 Washington, D.C. 20549 Estimated average burden hours per response .0.5 Form CB TENDER OFFER/RIGHTS OFFERING NOTIFICATION FORM Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to file this Form: Securities Act Rule 801 (Rights Offering) o Securities Act Rule 802 (Exchange Offer) x Exchange Act Rule 13e-4(h)(8) (Issuer Tender Offer) o Exchange Act Rule 14d-1(c) (Third Party Tender Offer) o Exchange Act Rule 14e-2(d) (Subject Company Response) o Filed or submitted in paper if permitted by Regulation S-T Rule 101(b)(8) o NDR FINANCE PLC (Name of Subject Company) N/A (Translation of Subject Company’s Name into English (if applicable)) ENGLAND AND WALES (Jurisdiction of Subject Company’s Incorporation or Organization) NDR FINANCE PLC (Name of Person(s) Furnishing Form) US $ DENOMINATED 9.25% LOAN PARTICIPATION NOTES DUE 2010 (Title of Class of Subject Securities) N/A (CUSIP Number of Class of Securities (if applicable)) DIRECTORS 7th floor Phoenix House, 18 King William Street, London EC4N 7HE +44 (0) (Name, Address (including zip code) and Telephone number (including area code) of Person(s) Authorized to Receive Notices and Communications on Behalf of Subject Company) June 1, 2010 (Date Tender Offer/Rights Offering Commenced) PART I - INFORMATION SENT TO SECURITY HOLDERS Item 1. Home Jurisdiction Documents (a) The following documents are attached as exhibits to this Form CB: 99.1 Exchange Offer and Consent Solicitation Memorandum (b) Not applicable. Item 2. Informational Legends SEC 2560 (12-08) Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. The required legends have been included in prominent portions of Exhibit 99.1 referred to in Item 1. PART II - INFORMATION NOT REQUIRED TO BE SENT TO SECURITY HOLDERS The following documents are attached as exhibits to this Form CB: 99.2 Press Release: NADRA BANK – Exchange Offer and Consent Solicitation dated June 1, 2010 PART III - CONSENT TO SERVICE OF PROCESS Concurrent with this furnishing of Form CB, the Company is submitting to the Securities and Exchange Commission a Form F-X executed by the Company and the agent for service of process. PARTIV - SIGNATURES After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. /s/ Susan Lawrence (Signature) Susan Lawrence, Director (Name and Title) 2 June 2010 (Date) 2
